DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claim 1 has been amended by the applicant. Claims 1 and 3-11 are pending in the current office action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki et al. (US 6,523,586 – of record), in view of at least one of Katsuno et al. (US 2015/0290978), or Takahashi (US 2015/0151583 A1). 
Eromaki teaches a wear indicator for vehicle tires, wherein the indicator is configured to have a length that is substantially the length of the groove segment – (construed as about 100%). The indicator being further configured as step elements in the claimed axially/radially extending manner towards the groove segment bottom and including visible indicia disposed thereon when the tire is in an unworn state, see FIG. 10 below.  

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 1, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wear indicator of Eromaki to a tread pattern having a plurality of angular circumferential grooves segments of Katsuno or Takahashi:
Since Katsuno discloses a tire whose tread pattern is suitable for exhibiting improved drainability without sacrificing running performance on dry roads, see [0009]. The tread pattern providing in a shoulder region of the tread a plurality of angular circumferential groove segments, see 3, 3b. It is considered that updating Katsuno’s tread pattern with the wear indicators of Eromaki would predictably alert the end user of a worn tread thereby extending the life cycle of the tire; and
Since Takahashi discloses a tire whose tread pattern is suitable for reducing the noise of polygonal block tread patterns, see [0023]. The tread pattern providing in a shoulder region of the tread a plurality of angular circumferential groove segments, FIG. 2. It is considered that updating Takahashi’s tread pattern with the wear indicators of Eromaki would 
Regarding claim 3, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the wear indicator to a tread pattern having a plurality of angular circumferential grooves segments having angles of ±10° - 30° wrt the circumferential direction of the tire; since modified Eromaki discloses a tire tread pattern including shoulder oblique groove segments having angles of ±25° wrt the circumferential direction of the tire. It has been held that “[i]n the case where the claimed ranges ‘overlap or touch ranges disclosed by the prior art' a prima facie case of obviousness exists”, see MPEP § 2144.05(I).
Regarding claim 4-6, Modified Eromaki discloses the indicia are formed with a distance across a width of the tread wear indicator that is from about 80 percent to about 100 percent of the width of the tread wear indicator; the plurality of step elements are formed in a staircase configuration; and the axially-extending surface of each step element includes a square or rectangular shape, see FIG. 10 above.
Regarding claim 10
Regarding claim 11, As to the indicator is formed with an insert that is disposed in a mold which cures the tire: The claims are directed to an article of manufacture and limitations pertaining to the method of manufacture fail to further define the structure of the claimed article, see MPEP 2113.
Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Eromaki et al. (US 6,523,586 – of record), in view of at least one of Katsuno et al. (US 2015/0290978), or Takahashi (US 2015/0151583 A1), as applied to claim 1 above, and further in view of Pulte et al. (US 2018/0326795 – of record).
Regarding claims 7-9, While Modified Eromaki discloses the use of “four units” – (construed as four steps) to indicate a groove depth – (construed as a percentage of tread height), see Col 2 line 40; it does not explicitly disclose the level of tread wear corresponds to 75%, 50%, 25% and 0% of the recommend tread height. However, one would have good reason to pursue the claimed percentages since modified Eromaki discloses the indicator is configurable to have up to fourth indicator elements which depict a level of wear. Moreover, such configurations are known in the art.   
Pulte teaches the use of a wear indicator where an axially extending surface 36A of a first step 36 indicates a level or height at which 75 percent of a recommended tread height remains, see [0031]; a second step 38 indicates a level or height at which 50 percent of a recommended tread 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the tire tread of modified Eromaki have four step elements be configured such that the four step elements correspond to the claimed recommend tread heights, step 1 - 75%, step 2 – 50%, step 3 – 25% and step 4 – 0% as taught by Pulte to provide a tire with a countdown of the remaining tread life of the tire as taught by Pulte.
Response to Arguments
Applicant’s arguments with respect to claim(s) 02/23/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEDRICK S WILLIAMS whose 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley Smith can be reached on 5712705545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.